Citation Nr: 1400272	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  07-20 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for left foot contusion residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 


INTRODUCTION

The Veteran had active military service from December 1980 to April 1982.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) in North Little Rock, Arkansas.

In an October 2010 decision, the Board denied reopening of the previously denied claim of entitlement to service connection for left foot contusion residuals.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2012 Memorandum Decision, the Court vacated the portion of the Board's October 2010 decision pertaining to this issue, and remanded this case to the Board for readjudication.

In February 2013, the Board reopened the Veteran's claim and remanded the claim to the RO for additional development.  Thereafter, in May 2013, the Board requested an opinion from a medical expert with the Veterans Health Administration (VHA).  The requested opinion was obtained in August 2013, and the claim is once again before the Board.  


FINDING OF FACT

The competent, probative evidence of record fails to relate any currently-diagnosed left foot contusion residuals to service.  


CONCLUSION OF LAW

The criteria for service connection for left foot contusion residuals have not been met.  38 U.S.C.A. §§ 101, 1101, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, letters dated in March, April and June 2006 provided timely notice to the Veteran regarding what information and evidence was needed to substantiate her claim for service connection, including informing her of what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters also advised the Veteran of the evidence needed to establish a disability rating and effective date for the claim on appeal.  This claim was last readjudicated in an April 2013 Supplemental Statement of the Case (SSOC).  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), service personnel records, Social Security Administration (SSA) records, VA treatment records and examination reports, and private treatment records.  Further, a medical opinion was obtained from an expert with the VHA.  As the VHA physician reviewed the Veteran's record and provided a well-reasoned opinion that addressed the etiology of the claimed conditions, the Board finds this examination adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board also notes that actions requested in the prior February 2013 remand have been undertaken.  Indeed, VA medical records were obtained, and a VA examination with opinion was obtained.  Thus, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

The Veteran is seeking service connection for residuals of a left foot injury incurred when her left foot was run over by a forklift during service.  She argues that her currently diagnosed left foot disorders of hallux valgus, bone spurs, arthritis, reflex sympathetic dystrophy, and bunions are the result of this in-service trauma.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112 ; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor involves consideration of whether the opinion is supported by a reasoned analysis.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's service treatment records show that her left foot was run over by a forklift in August 1981.  When receiving treatment seven days later she reported pain without radiation.  There was good range of motion and strength in the left foot and no swelling, discoloration, or gross deformity.  The service treatment records do not show further treatment related to the left foot.  At the April 1982 separation examination the feet were clinically evaluated as normal, and the Veteran did not report any foot problems.

Following her separation from service, May 1994 private treatment records indicate that the Veteran complained of left foot pain due to trauma during military service ten years before.  She said that she felt pain when walking and that there was also numbness on the top of the foot.  Furthermore, she denied any recent trauma.  The diagnosis was left foot pain secondary to trauma, and she was prescribed pain medication.  A June 1994 nerve conduction study of the peroneal and tibial nerves was normal, and the Veteran's symptoms were suggestive of reflex sympathetic dystrophy.  A treating physician noted that the Veteran had received a crushing type injury in service, but did not connect any current impairment to that injury. 

The Veteran first underwent a VA examination in June 1994.  She said that since the incident with the forklift there had been pain in her left foot.  On examination the left foot had no swelling but there was tenderness to pressure over the arch.  The examiner noted that the Veteran walked in essentially a normal way and there was no limitation of motion, swelling or discoloration.  X-rays of the left foot were normal.

The Veteran testified at a February 1995 hearing at the RO that after service her left foot would get hot when she went to bed.  She did not see a doctor because of finances but had constant pain that interfered with walking.  The Veteran had been told to wear an orthotic device in her shoe but had not done so due to the cost.  At a November 1997 Board hearing the Veteran testified that her foot later went from being hot to having severe pain.

At a February 1999 examination for a Social Security Administration (SSA) claim, the Veteran complained of left foot trauma with progressive, dorsal pain.  She was diagnosed with status post crush injury, left foot, with chronic pain and a history of neuropathy.  

At August 2005 treatment with the Arkansas Foot Clinic, the Veteran complained of bilateral heel pain that had been occurring for several months and pain involving the dorsal aspect of the left foot that she attributed to the forklift incident from military service.  On examination, the Veteran was normal neurologically, and the doctor found that she had a significant bilateral hallux valgus deformity that was causing pain and limitation of motion.

An October 2006 private treatment record shows the Veteran complained of left foot pain that she related to getting run over by a forklift during military service.  She alleged that she had to stop walking for exercise five years before due to pain, and previous treatment consisted of sleeping with a brace.  On examination sensation was intact, there was full muscle strength, and there was no atrophy of the left leg.  Range of motion was within normal limits.  A computed tomography (CT) scan did not show a mid-foot injury.  The treating physician felt that the Veteran's pain followed the distribution of the deep peroneal nerve and intermediate dorsal cutaneous nerve.  The Veteran was given a series of injections.  

The Veteran was reexamined at a VA examination in May 2007 at which she reported pain since her left foot was run over during military service.  On examination the Veteran was able to get into and out of a chair without difficulty, walk with a normal gait, and squat without complaint.  There were bunions on the feet, but the left lower extremity was normal neurologically.  X-rays were normal except for a small bunion.  The impression was history of contusion, left foot.  The examiner opined that the foot symptoms were related to the injury from service, but the examiner felt that the complaints were out of proportion to the findings, which were normal.

The Veteran had another VA examination in March 2013 at which she reported continuing to have pain in her left foot and having to stop working four months before as a certified nurse aide due to pain in the foot.  The Veteran had bilateral hallux valgus, diagnosed in May 2011, and she regularly wore elastic wraps on the left foot.  Imaging showed degenerative or traumatic arthritis of the first metacarpophalangeal joint on the left. 

The March 2013 VA examiner felt that it was less likely than not that the left foot disability was incurred in or caused by an in-service injury, event or illness.  The examiner noted that there was no documented fracture after the 1981 forklift incident.  The literature regarding hallux valgus, bone spurs, arthritis, reflex sympathetic dystrophy, and bunions did not show that they are caused by trauma.  The examiner noted that there were intervening X-rays of the Veteran's foot from between the forklift incident and the March 2013 X-ray that did not show arthritic changes.  It was less than 50 percent likely that the forklift accident caused arthritis of the great left toe.

In May 2013, the Board requested an opinion from an orthopedist and a neurologist with the VHA.  The Board noted the varying diagnoses provided throughout the course of the Veteran's treatment for her left foot, and requested clarification as to all underlying neurologic and/or orthopedic diagnoses.  Additionally, for each diagnosed disability regarding the left foot, the specialist was asked to determine which disabilities are related to the Veteran's military service, including the August 1981 incident in which her left foot was run over by a forklift.  

In August 2013, this requested opinion from Dr. Freschi, a podiatrist, was obtained.  At that time, Dr. Freschi reviewed the Veteran's claims file.  He provided the following diagnoses:  bilateral hallux abducto valgus deformity, bilateral foot osteoarthritis, and bilateral foot bone spurs.  As to the remaining question of whether any of these diagnosed disabilities is attributable to the in-service 1981 incident, Dr, Freschi first noted that regarding the previous diagnosis of reflex sympathetic dystrophy, a nerve conduction study resulted in a normal neurological evaluation of the left foot, conducted many years following the in-service incident.  There was no diminished muscle strength or muscle atrophy noted.  Further, reflex sympathetic dystrophy will alter a patient's gain and cause abnormalities, which the Veteran does not have.  Therefore, he concluded that the diagnosis of reflex sympathetic dystrophy was not warranted.  Concerning the remaining diagnoses, he also opined that it was less likely as not these diagnoses are related to the in-service injury.  He noted that hallux valgus foot deformity is caused by abnormal biomechanics of the foot and usually develops over a period of time.  Dr. Freschi stated that due to the fact the bunion deformity was not immediately diagnosed after the trauma and that she has diagnoses on both feet, then it can be concluded that the hallux abducto valgus diagnosis is not due to the incident in question.  As for osteoarthritis of the feet, it can be caused by a history of an injury to the foot, which can cause accelerated osteoarthritis changes.  However, osteoarthritis stemming from an injury will show predilection to a specific area or joint.  In this case, radiographic changes seen were not specific to a particular area of the injured foot and followed a more typical pattern of osteoarthritis seen in patients that develop this condition over many years of living their lives.  

Finally, concerning the diagnosis of bone spurs, development of bone spurs in the foot is extremely common.  Dr. Freschi stated that the majority of bone spurs are not symptomatic and do not cause pain.  The area and location of the Veteran's bone spurs led him to believe that the bone spurs developed over the period of the patient's life time and would have developed regardless of the patient's history of injury.

Also, in August 2013, the requested opinion from a neurologist, Dr. Bahls, was obtained.  Dr. Bahls also noted the in-service injury to the left foot.  He also traced the Veteran's complaints of low back pain and intermittent numbness in the left arm and leg.  Dr. Bahls ultimately concluded that there was no neurological diagnosis that could be made that would explain the etiology of the Veteran's foot pain.  He noted that complex regional pain syndrome, type I, (previously referred to as reflex sympathetic dystrophy) can follow minor trauma, but usually begins relatively soon after the traumatic event.  Further, to make this diagnosis, there needs to be clinical signs which include consistent sensory abnormalities, vascular abnormalities, edema or sweating changes, and motor or trophic changes.  Dr. Bahls ultimately concluded that since none of these clinical signs are documented in the multiple examinations, it is less likely than not that the current symptoms are related to the 1981 injury given the lack of neurological diagnosis.  

As these two August 2013 opinions from the podiatrist and neurologist were rendered following a review of the claims file, consideration of all the evidence, and they contain rationales for the conclusions reached, the Board accords these opinions great probative weight in finding against the Veteran's assertions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Although the 1999 SSA examination indicates the Veteran's current symptoms were related to the Veteran's injury in service, the report does not indicate that the medical examiner reviewed the Veteran's military records regarding the in-service injury, nor does the examiner provide a rationale for relating the current symptoms to the in-service injury.  Finally, the examiner only provided a diagnosis of "pain" for the foot, along with indicating a history of neuropathy (without any clinical findings of neuropathy on examination).  Pain alone is not a disability for VA compensation purposes.  Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  For these reasons, the Board finds that this medical opinion is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet.App. 23 (2007); Barr v. Nicholson, 21 Vet.App. 303, 311 (2007).

With respect to the May 2007 VA examination report, the Board finds it is not adequate for rating purposes because it is internally consistent.  Although the examiner indicates that the "current symptoms" are related to the in-service injury, the examiner goes on to point out that the foot complaints were out of proportion to the findings, which were normal.  In other words, the examiner identified no current findings on examination for the left foot, in light of the normal examination, including normal x-ray images.  Accordingly, this medical opinion does not weigh in favor of the Veteran's claim.

To the extent that the Veteran herself believes that her current left foot disorder is related to her active military service, the Board notes that she is competent to describe the symptoms associated with her diagnosed disorders, such as pain, which are readily observable by laypersons.  However, as a lay person, the Veteran has not shown that she has specialized training sufficient to render such an opinion as to the etiology of her pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of orthopedic disorders, such as is the case here, requires medical testing to diagnose and medical expertise to determine the etiology.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's opinion regarding the etiology of her currently diagnosed left foot disorders is not competent medical evidence.  The Board finds the opinions of the VHA experts to be significantly more probative than the Veteran's lay assertions.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, service connection, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The claim of entitlement to service connection for left foot contusion residuals is denied.   

____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


